ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_07_EN.txt.  

433

DISSENTING OPINION OF JUDGE KRECA

The Order of 13 September 1993 constitutes the reaffirmation of the
Court's earlier decision of 8 April 1993, both in the formal and in the
material sense.

Noteworthy for an assessment of such a decision is the fact that the
Court has rejected the proposed provisional measures requested by the
. Applicant noting inter alia,

“whereas the rights listed at (a)to (g) were asserted in almost identical
terms, and their protection was claimed to be necessary, in the first
request of Bosnia-Herzegovina for provisional measures, filed on
20 March 1993; whereas of the rights listed only that indicated in
paragraph (c)is such that it may prima facie to some extent fall within
the rights arising under the Genocide Convention; and whereas it
was therefore in relation to that paragraph and for the protection of
rights under the Convention that the Court indicated provisional
measures in its Order of 8 April 1993. . .” (Order, para. 39).

The fact that the Court took such a position and that the first and
second request of the Applicant are virtually identical in substance,
raises a question of crucial significance —- what were the grounds that
served as a basis for the Court’s decision of 8 April 19937

I

In the case at hand, the Court based its prima facie jurisdiction on the
fact that both Parties to the dispute are contracting parties to the Conven-
tion on the Prevention and Punishment of the Crime of Genocide (1948),
which, inter alia, provides that

- “Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any of
the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute.” (Art. IX.)

Hence, in its Order issued on 8 April 1993, the Court decreed:

“Whereas the Court, having established the existence of a basis on
which its jurisdiction might be founded, ought not to indicate

132

 

 

 
454° APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA}

measures for the protection of any disputed rights other than those
which might ultimately form the basis of a judgment in the exercise
of that jurisdiction: whereas accordingly the Court will confine its
examination of the measures requested, and of the grounds asserted
for the request for such measures, to those which fall within the
scope of the Genocide Convention” (Application of the Convention on
the Prevention and Punishment of the Crime of Genocide, Provisional
Measures, Order of 8 April 1993, ICS. Reports 1993, p. 19, para. 35),

The Genocide Convention extends protection to a “national, ethnical,
racial or religious group” (Art. IT), which in practical terms means that the
“respective rights” in terms of Article 41 of the Statute are in concretothe
right of a “national, ethnical, racial or religious group, as such to be pro-
tected from acts committed with intent to destroy it, in whole or in part”.

As can be seen from the wording of paragraph (ce), it does not relate to
rights of “national, ethnical, racial or religious groups, as such” but to “the
right of the People and State of Bosnia-Herzegovina”. Broadly speaking,
the term “people” could, in principle, be related to “national or ethnical
groups” as the object of protection of the Genocide Convention. I say “in
principle”, since in this specific instance there are no reasonable grounds
for such an interpretation. The expression.“people” in this case does not
refer to an actual homogeneous national, ethnic, or religious entity, for the
phrase “People of Bosnia and Herzegovina” used by the Applicant, in
fact, covers three ethnic communities. Therefore, a broad interpretation of
the term “people” according to which it would extend to or imply “a
national, ethnical, racial or religious group” in terms of the Genocide
Convention, especially in the view of the content of the Applicant’s
requests for provisional measures, would in this case lead to an absurd
outcome.

Anyway, the Applicant himself tacitly admits that in Bosnia-Herzego-
vina there is no single national corpus, for the proposal for the provisional
measure under paragraph 2 of the first request, and to a certain extent also
under paragraph 2 of the second request, is that a ban be imposed on aid
(etc.) “to any nation .. . in Bosnia-Herzegovina”.

The actual formulation of rights under paragraph fc) consists of two
parts : the first is more of a rhetorical statement than a right formulated by
the Convention (“right ... to be free at all times”) and the second is a
classic example of an interim judgment (“from genocide and other geno-
cidal acts perpetrated ... by Yugoslavia (Serbia and Montenegro), acting
together with its agents and surrogates in Bosnia and elsewhere”).

In my opinion, the primary condition which a request for provisional
measures must satisfy is that these measures should be “regarded as solely

133

 

 

 
 

455 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

designed to protect the subject of the dispute and the actual object of the
principal claim” (Polish Agrarian Reform and German Minority, Order of
29 July 1933, PCI, Series A/B, No. 58, p. 178). In the United States
Diplomatic and Consular Staff in Tehran case, the Court has stressed
in imperative form that the request for the indication of provisional
measures :

“must by its very nature relate to the substance of the case since, as
Article 41 [of the Statute] expressly states, their object is to preserve
the respective rights...” (LCJ. Reports 1979, p. 16, para. 28).

This primary condition is not fulfilled in the concrete case. Namely, as
evidenced by paragraph 39 of the latest Order, in passing the Order of
8 April, the Court relied solely on paragraph fc) — which means that it did
not accept any one of the provisional measures proposed by the Applicant
but it found a basis for passing the Order in the part of the request dealing
- with the “Legal rights sought to be protected by the indication of provi-
sional measures”. This part of the request, however, is an explanation of
the reasons behind the request for provisional measure (“reasons there-
for”) to use the terminology of Article 73, paragraph 2, of the Rules, so
that even if it were to be perfectly worded it would be no more than one
element of the request.

According to Article 73, paragraph 2, of the Rules of Court, the Court
decides to indicate provisional measures on the basis of a request which
“shall specify the reasons therefor, the possible consequences if it is not
granted, and the measures requested”.

In view of the fact that the Applicant’s first request had contained a
proposal for the indication of provisional measures, it follows that the
Court deemed those provisional measures, as had also been the case with
respect to the provisional measures proposed in the second request,
inappropriate to the object of the dispute and it passed the Order on the
basis of the formulation of rights whose protection was requested.

That being so, as confirmed by paragraph 39 of the Order of 13 Septem-
ber 1993, in my opinion, the question emerges whether the Court should
have decreed the Order of 8 April 1993?

What are the reasons behind the flagrant discrepancy between the
measures the Applicant is proposing on the one hand and the prima facie
established jurisdiction of the Court to decide only on those measures
and grounds “which fall within the scope of the Genocide Convention”
(LCS. Reports 1993, p. 19, para. 35) on the other? I deem the answer to
this question to be relevant in the circumstances of the case because in
itself, and even more in the context of the case, it cannot but affect both the
wording and the substance of the pronounced provisional measures.

134

 

 
456 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

Correct interpretation of the documents of the case suggests that it is the
Applicant’s intention to extend the dispute. Namely: the request for the
indication of provisional measures of protection submitted by the Appli-
cant on 27 July contains inter r alia that ratio behind the submission of such
a request:

“This request for additional measures of protection is motivated
by the desire to have the Court protect the ‘rights’ of the People and
State of Bosnia and Herzegovina, Moreover, this request for addi-
tional measures of protection is also motivated by the desire to have
the Court protect the very existence of the People and State of Bosnia
and Herzegovina from extermination by means of genocide, par-
tition, dismemberment, annexation and incorporation by the
Respondent. Since the Court has the legal power to protect the
‘rights’ of Bosnia and Herzegovina, then a fortiori the Court must
have the legal power to protect Bosnia and Herzegovina itself.”
(Request for the indication of provisional measures of protection
submitted by the Government of the Republic of Bosnia and Herze-
govina, Preamble.)

In the part of the request titled “D. The Consequences Sought to be
Avoided by Provisional Measures” which, pursuant to the provision of
Article 73, paragraph 2, is an obligatory and integral component of the
request in which a party “shall specify the reasons therefor”, the Appli-
cant states:

“The overriding objective of this request is to prevent the further
loss of human life and further acts of genocide against the People of
Bosnia and Herzegovina, as well as to prevent the partition, dismem-
berment, annexation, incorporation and final destruction of the
Republic of Bosnia and Herzegovina itself, a sovereign State and
Member of the United Nations Organization.”

Such a position on the part of the Applicant which in concrete terms
means a request for the indication of provisional measures, made it
incumbent upon the Court, in my opinion, to look into two things:

(1) the meaning of such an act within the framework of the actual opening
proceedings and in the light of the provisional measure under para-
graph 52 B, Order of 8 April 1993, which, inter alia, says that the Appli-
cant “should not take any action ... which may aggravate or extend
the existing dispute over the prevention or punishment of the crime of
genocide ...”; and

(2) the particularr meaning of such an act in the context of the efforts being
invested by the Conference in Geneva to seek out a political settle-
ment to the tragedy of Bosnia-Herzegovina. For, on the basis of the
Applicant’s submissions, the conclusion may be drawn that the pur-
pose of the provisional measures is also to prevent the adoption
of the Owen-Stoltenberg Peace Plan for Bosnia. The Applicant 8
written submission of 10 August states, inter alia:

135

 

 
457 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

“itis obvious that the Owen-Stoltenberg Plan is a diktat that is the
legal equivalent to what Hitler presented to Czechoslovakia at
Munich in 1938. The Plan is based upon the assumption that the
Republic of Bosnia and Herzegovina — a Member State of the
United Nations — will be carved up into three independent
States and deprived of our United Nations membership”,

and

“we most respectfully request the Court to grant immediately all
of the relief specified in (1), (2), (3) and (4) above and, in particu-
lar but not limited to, the ten measures of provisional protection
set forth in our second request as well as all of the measures
proprio motu suggested therein.” (Letter of the Agent of Bosnia
and Herzegovina to the Court, dated 7 August 1993.)

There is no doubt that this is a question which is outside the jurisdiction
of the Court. To my mind, however, the fact that it is does not exclude the
Court, but on the contrary, should prompt the Court, bearing in mind the
crucial importance of the peace negotiations as the only way to end the
inferno of civil war and the massive suffering of the innocent population,
to find a way to urge the Applicant to continue the peace negotiations in
Geneva with the Croat and the Serb side (per analogiam with the Court in
Passage through the Great Belt {Finlandv. Denmark), Provisional Measures,
Order of 29 July 1991, LCJ. Reports 1991, p. 20, para. 35).

IT |

More than 30 years ago, Sir Hersch Lauterpacht wrote: “A substantial
part of the task of judicial tribunals consists in the examination and the
weighing of the relevance of facts.” (H. Lauterpacht, The Development of
International Law by the International Court, 1958, p. 48.)

If the examination of facts is of crucial importance in court proceed-
ings, and there can be no doubt it is, then it is a fortiori important in the
process of indication of provisional measures. In a procedure that is char-
acterized by urgency, the Court’s possibilities for making an unbiased and
critical assessment of the factual situation are necessarily limited. In each
particular case, the Court is in actual fact seeking to strike a fine and deli-
cate balance between Scyila — the need to respond to the urgency of the
provisional measures — and Charybdis — the imperative requirement not
to distort the facts in doing so.

The procedure of indication of provisional measures relies heavily
on refutable assumptions (presumptio juris tantum), e.g., the refutable
assumption that the Court has jurisdiction in the merits of the case in

136
 

 

438 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

which provisional measures are adopted. The logic of presumption is also
expressed in the terminology used, since Article 41 of the Statute uses the
term “parties”, although strictly speaking the parties affected by provi-
sional measures need not be the actual parties to the dispute which is to
be resolved by a judgment concerning the rights which the provisional
measures are supposed to protect (exempli causa, the Anglo-franian
Oil Co. case).

Prima facie, an assessment is justified in cases when the Court estab-
lishes its competence in the procedure of indicating provisional
measures. And that, in my view, is the absolute limit for the application
prima facie of presumption in the incidental procedure of provisional
measures. For even an incorrect assessment of jurisdiction, in the final
analysis, does not affect legal security, in fact it enhances it in view of the
inherent advantages of the judicial settlement of disputes over other
modes of resolving disputes.

However, an incorrect assessment of facts necessarily leads to the
erroneous application of law which is the ontological antipode of the ideal
of judicial proceedings. And a prima facie assessment of facts necessarily
entails a very high risk of mistake.

There is not, nor should there be, any substantial difference between the
establishment of facts in an incidental procedure, regardless of the parti-_
cular incidental procedure involved, and the establishment of facts in the
merits of the case. Being established by decision of the Court, orders indi-
cating provisional measures have a real and- objective value, although
orders do not create res judicata — in other words, the differentia specifica
between these two kinds of Court decisions being that provisional
measures may be re-examined in the merits of the case.

If the term “fact” is taken in its ordinary meaning as “a thing certainly
known to be true” then the only clear and recognizable fact is the apoca-
lyptic tragedy of the Muslims, Serbs and Croats in the war-devastated
parts of Bosnia-Herzegovina. Aside from that fact there is a vast expanse
of subjectivism which feeds on media propaganda, television and news-
paper reports teeming with generalizations, imprecise and vague expres-
sions such as “many observers”, “diplomats suggested ...”, “he noted
intelligence report indicating . . .” and the like which cannot, even if liberal
criteria ad absurdum were to be applied, be accepted as evidence.

Subjectivism has an intolerable tendency of spreading easily. It leads to
expressions with an ordinary meaning being imbued with a meaning that
‘is in the interest of one party in the dispute. In the process, in the interest of

137

 
 

459 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

obtaining the expected result, the fact is neglected that interpretation in
good faith implies that “if the relevant words in their natural and ordinary
meaning make sense in their context, that is an end of the matter” (Com-
petence of the General Assembly for the Admission of a State ta the
United Nations, Advisory Opinion, 1 CJ. Reports 1950, p. 8).

By the nature of its function, in searching for the material truth, the
Court naturally cannot and may not a priori exclude any source of infor-
mation but, at the same time, it is duty bound to subject each and every
report to critical scrutiny as that is the only way to avoid it becoming any-
body’s hostage except the hostage of facts and the truth.

The term “evidence” covers “real evidence, documentary proofs and
the testimony of witnesses and experts, advanced by a party either on its
own motion or at the invitation of the Court” (M. Hudson, The Permanent
Court of International Justice, 1920-1942, 1972, p. 565).

If we abide by this definition of the term “evidence”, itis my impression
that the Court has not devoted due attention to those proofs which contain
names, testimony of witnesses, research findings, etc., as stipulated by the
provisions of the Rules of Court (exempli causa, Arts. 65, 66 and 67).

Media information may not per se, in my opinion, be taken as evidence
and still less as irrefutable, hard proof of the existence of the relevant fact.
At best it can be taken as evidence.tending to establish fact.

In my opinion in this particular matter, the Court is not in possession of
hard facts. That is one side of the coin. The other is the obvious need of the
Court, in view of the fact that in this particular dispute it has prima facie
established its jurisdiction, to react to the suffering and persecution of all
three peoples in Bosnia-Herzegovina in an appropriate manner that
would be in harmony with the current phase of the proceedings. The
humanitarian dimension of the Court's decision is of fundamental
importance in this case.

The humanitarian dimension of the Court’s decision, as I see it, is not
derived from what might conditionally be called the humane concerns
shaping public opinion, which are both genuine and emotional, but from
the humaneness inherent in the substance of the law applied by the Court.

Hence, it would appear that in this specific case and proceeding from
the fact that |

“the essential object of provisional measures is to ensure that execu-
tion of a future judgment on the merits shall not be frustrated by the
actions of one party pendente lite” (ICJ. Reports 1976, separate
opinion of President Jiménez de Aréchaga, p. 15),

two facts are of special importance:

138

 

 

 
460 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

(1) That the jurisdiction of the Court was established prima facie. The
urgency of the provisional measures may not a priori presume the
jurisdiction of the Court in the merits. As Judge Gros pointed out
in the Nuclear Tests case:

“In the decision which the Court has to take on any request for
provisional measures, urgency is not a dominant and exclusive con-
sideration; one has to seek, between the two notions of jurisdiction
and urgency, a balance which varies with the facts of each case.”
(Nuclear Tests (Australia v. France), Interim Protection, Order of
22 June 1973, LCI. Reports 1973, dissenting opinion of Judge Gros,
p.120.)

In this case this applies in particular to the jurisdiction of the Court
ralione materiae.

(2) The distinctive nature of the crime of genocide. As a delictum juris gen-
fium the crime of genocide implies the cumulation of two elements —
the material (the commission of the acts indicated a fiminein Article I]
of the Convention) and the subjective (the intention (dolus specialis)to
“destroy, in whole or in part, a national, ethnical, racial or religious
group, as such”), |

In the absence of conclusive evidence and on the grounds of what I
have said, it is my view that the Court should move away from the uncer-
tain terrain of offered evidences to the hard, precise concept of notoriety.
The concept of notoriety in concrete is in full harmony with what
Judge Bedjaoüi pointed out in his dissenting opinion in the Lockerbie
case:

“The present phase allows [the Court] only to entertain a provi-
sional and merely prima facie idea of the case, pending later consid-
eration of the merits in a fully comprehensive way.” (Questions of
Interpretation and Application of the 1971 Montreal Convention arising
from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v.
United Kingdom, Provisional Measures, Order of 14 April 1992,
LCJ. Reports 1992, p. 33.)

The principal elements of the concept of notoriety, logically and
empirically irrefutable, would in this particular case imply:

(a) the places where mass destruction of people occurs;

(6) under whose jurisdiction those places are: and

{e) who is prima facie responsible in the light of obligations imposed by
relevant Articles of the Genacide Convention.

I hold that in the interest of justice, effective jurisdiction should be taken
as a second element of notoriety in spite of the fact that before the Human
Rights Committee the Applicant confirmed that

139

 

 
 

 

461 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

“the Republic of Bosnia-Herzegovina considers itself legally respon-
sible for whatever has taken place not only in that part of its territory
on which it has factual and effective control but also in other parts of
its territory” (United Nations, Human Rights Committee, Interna-
tional Covenant on Civil and Political Rights, CCPR/C/79/ Add.14,
28 December 1992).

Tt seems almost superfluous to note that the concept of notoriety is not
ideal. The shortcomings of this concept are evident. Basically, they are the
antipodes of its inherent advantages. While its constituent elements rest
on firm logical and empirical grounds, they are at the same time general-
ized and relatively ill-adapted to specific events and cases. That is pre-
cisely why notoriety constitutes a kind of reserve reliance for the Court in
cases when it is not in possession of irrefutable evidence.

This very defect of notoriety, in cases such as this one, turns into an
invaluable advantage. A dominant characteristic of this case is that
humanitarian reasons require the Court’s reaction even though, in terms of
law, the fundamental identity between the proposed provisional measures,
on the one hand, and the subject-matter of the case, on the other, would
suggest extreme restraint in the reaction because of the danger of falling
into the trap of an interim judgment.

Notoriety, as a basis of the Court in the indication of provisional meas-
ures, provides a chance for those measures to be tailored to the characteris-
tics of this case as I have described them. In other words, to be worded in
the form of general measures or, alternatively, as specific measures
designed to remove or at least mitigate the effects of the causes, 1.e., the
facts which have resulted in the tragedy of civil war in Bosnia-Herzego-
vina.

III
Bearing in mind what I said earlier, including the concrete proposals
made, I shall briefly outline my opinion regarding the provisional meas-
ures contained in the Order,
My views on the Order are determined both by the content of the indi-

vidual provisional measures and, at least as much, by the fact that I see the
Order as an organic unity, an integral act.

The measure under A (1) prima facie is a declaration of the general obli-
gation of the contracting parties to the Genocide Convention and there-
fore the Respondent as well, to “take all measures within [their] power t to
prevent commission of the crime of genocide”.

However, the general nature of the obligation that applies to all con-
tracting parties is derogated both by the one-sided nature of the measure

140

 
 

 

 

462 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

— it is addressed to the Respondent alone — and by the wording used.
The conclusion suggested is that the Respondent is failing to honour the
commitment made in signing the Genocide Convention and that hence
the Respondent “should immediately ... take all measures within its
power to prevent commission of the crime of genocide”, or that the
Respondent has certain special obligations deriving from the Genocide
Convention. :

The provisional measure under A (2) is extremely ambiguous and
suggestive. By wording and content, it is dangerously close to or could
even be said to incorporate elements of an interim judgment both in its
present form and potentially.

In its present form because it is

“open to the interpretation that the Court believes that the Govern-
ment of the Federal Republic of Yugoslavia is indeed involved in
such genocidal acts, or at least that it may very well be so involved”
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide, Provisionai Measures, Order of 8 April 1993,
LCJ. Reports 1993, declaration of Judge Tarassov, p. 26).

- The potential prejudicial effect of this provisional measure is to be found
in the stipulation that the Government of the Federal Republic of Yugo-
slavia should in particular “ensure” that any military, paramilitary or
irregular armed units which “may” be directed or supported by it and
organizations and persons which “may be subject to its control, direction
or influence” do not commit “any acts of genocide”, “of conspiracy to
commit genocide”, “of ... incitement to commit genocide” or of “com-
plicity in genocide”. These passages open

“practically unlimited, ill-defined and vague requirements for the
exercise of responsibility by the Respondent in fulfilment of the
Order of the Court, and lay the Respondent open to unjustifiable
blame for failing to comply with this interim measure” (ibid,
pp. 26-27),

In fact, the potential prejudical meaning of the cited formulation has de
factobeen realized by this Order. For, by issuing this Order, the Court has,
inter alia, proceeded from the position that it is not satisfied that all that
might have been done has been done to prevent commission of genocide
in the territory of Bosnia-Herzegovina (Order, para. 57).

The elements of an interim judgment contained in the first two
provisional measures become clearly identifiable if their contents are
interpreted on the basis of argumentum a contrario. It appears that the
Applicant is not under any specific obligation to “immediately . . . take all
measures within its power to prevent commission of the crime of geno-
cide”, nor should the Applicant

141

 
463 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

“ensure that any military, paramilitary or irregular armed units
which may be directed or supported by it, as well as any organiza-
tions and persons which may be subject to its control, direction or
influence, do not commit any acts of genocide, of conspiracy to com-
mit genocide, of direct and public incitement to commit genocide, or
of complicity in genocide, whether directed against the Muslim
population of Bosnia-Herzegovina or against any other national,
ethnical, racial or religious group”.

And this at a stage of the proceedings when the Court cannot make
definitive findings of fact or of imputability and when, at the same time, it
is evident that “where the risk of genocide was not in Yugoslav territory
but in Bosnia- Herzegovina” and when it was equally evident that both on
the grounds of general international law and on the grounds of its explicit
admission, the Applicant prima facie is primarily responsible for acts of
genocide alleged to have been committed in Bosnia-Herzegovina, and
when the Human Rights Committee, after having

“welcomed the. . . affirmation that the Republic of Bosnia-Herzego-
vina considers itself legally responsible for whatever has taken place
not only in that part of its territory on which it has factual and effec-
tive control but also in the other parts of its territory”,

recommended that the measures already undertaken by the Applicant

“should be further intensified and systematically monitored so as to
ensure that ‘ethnic cleansing’ does not take place, whether as a matter
of revenge or otherwise; . . .” (United Nations, Human Rights Com-
mittee, International Covenant on Civil and Political Rights, CCPR/
C/79/Add.14, 28 December 1992).

What is more, that the measures should be of such a nature is, to a cer-
tain extent, in disharmony with the reasoning of the Court. For in para-
graph 45 of the Order of 8 April 1993, it is stated expressis verbis that the
Court concluded that

“there is a grave risk of acts of genocide being committed [and that]
Yugoslavia and Bosnia-Herzegovina, whether or not any such acts in
the past may be legally imputable to them, are under a clear obliga-
tion to do all in their power to prevent the commission of any such
acts in the future”.

It is obvious.that this premise has not been legally and technically imple-
mented in the operative part of the Order of 8 April 1993.

. A possible explanation might be found in the position that the obliga-
tion of prevention of genocide for a State as regards acts or threatened acts
on its own sovereign territory is evident and its implications do not need to
be spelled out or explained in the form of provisional measures.

142

 

 
 

 

464 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

However, such 2 position does not appear to be tenable and for two
principal reasons: .

(1) Inthis particular dispute, the Court has linked its prima facie jurisdic-
tion in the indication of provisional measures to the Convention on
Genocide. With respect to the obligation of prevention of the crime of
genocide, the Convention does not contain the principle of universal
repression. It has firmly opted for the territorial principle of the obli-
gation of prevention and “the only action relating to crimes commit-
ted outside the territory of the Contracting Party is by organs of the
United Nations within the scope of the general competence” (Nehem-
iah Robinson, The Genocide Convention, Its Origins and Interpretation,
The Institute of Jewish Affairs, World Jewish Congress, New York,
1949, pp. 13-14).

(2) The commission of acts in the territory of another State, be it recog-
nized or unrecognized, would mean violation of the norm of the pro-
hibition of intervention which is, by its nature, jus cogens.

Provisional measures such as those indicated under À {1} and A (2) are
risky even from the standpoint of the Court itself. The party that appears to
gain from them may be tempted to repeatedly submit fresh requests for
provisional measures whereby the Court may find itself in a position of
making an estoppel in terms of the facts presented by that party. The

. dangers emanating from such a situation are all the greater in the event
of a close link existing between the provisional measures, on the one
hand, and the actual subject-matter of the case, on the other.

As far as the provisional measure under B is concerned, viewed in
abstracto in technical legal terms it is a perfect expression of the Court's
practice with respect to provisional measures.

The formulation, however, is not appropriate in view of the circum-
stances of the case. It places both Parties on an equal footing though it is
clear from the Applicant’s submissions that by insisting on extending the
Court's jurisdiction beyond the Genocide Convention, on the one hand,
and by the inappropriate content of the request, on the other, its conse-
quence objectively is to “extend the existing dispute over the prevention
or punishment of the crime of genocide” and to “render it more difficult
of solution”. 7

It is my opinion that in the light of the relevant circumstances, two
models of provisonal measures are indicated:

{a} the model of provisional measures which Judge Bedjaoui referred to
-in the Lockerbie case as “a general, independent measure, in the form
of an appeal to the Parties .. .” (Questions of Interpretation and Appli-
cation of the 1971 Montreal Convention arising from the Aerial Incident
at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom), Provisional
Measures, Order of 14 April 1992, C.J. Reports 1992, dissenting opin-
ion of Judge Bedjaoui, p. 48) which in substance corresponds to the
message addressed by the President of the Court to both Parties on

5 August 1993;

143

 
 

465 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KRECA)

(b) the model of specific provisional measures which would use as a
pivotal point the premise of notoriety and which would be in line
with the necessity of seeking a peaceful solution to the civil war in
Bosnia-Herzegovina, on the one hand, and the undertaking of all
measures which could contribute to the prevention of any commis-
sion, continuance or encouragement of the heinous international
crime of genocide, on the other.

The specific provisional measures could be indicated either alterna-
tively or cumulatively in relation to the general provisional measure.

In view of the fact that the provisional measures indicated in the Order
differ substantially, it is with regret that I avail myself of the right to
express a dissenting opinion.

(Signed) Milenko KRECA.

144

 
